Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Lamentablemente no podemos suscribir, y endosar con nuestro voto, la opinión emitida por la mayoría en este caso. Ello por entender que la opinión no sólo contradice el claro texto de la Ley Núm. 25 de 16 de febrero de 1995,(1) 31 L.P.R.A. see. 385, y su historial legislativo, sino que, además, crea un peligroso precedente que —como el bume-rán— regresará a este Tribunal, ante el descalabro jurídico que, sin lugar a dudas, creará en los foros inferiores. Veamos.
Tal y como surge de la opinión mayoritaria, el Sr. Israel Morales Vargas, demandante peticionario, y la Sra. Adora-ción Jaime Jaime, demandada recurrida, contrajeron ma-trimonio en 1974 y se divorciaron el 5 de septiembre de 2001.(2) A raíz de este divorcio, el señor Morales Vargas asumió todas las deudas gananciales ascendentes a $480 mensuales y una deuda de $1,278 de uno de sus hijos. La señora Jaime, por su parte, permaneció en posesión y dis-frute de los bienes y efectos propios del hogar.
*318A un mes y medio de obtenido el divorcio, la señora Jaime presentó una petición de alimentos, de ex cónyuge, al amparo del Art. 109 del Código Civil, 31 L.P.R.A. see. 385. Como único fundamento a su petición, la señora Jaime alegó que “carece de suficientes medios para vivir” y que “nunca ejerció ningún trabajo por el cual percibiera un salario”.(3) Además, señaló que su ex cónyuge cuenta con medios económicos suficientes para satisfacer la pensión solicitada por ella.
Oportunamente, el señor Morales Vargas presentó su oposición a la moción formulada por su ex esposa, y adujo que debía ser únicamente considerada a la luz del Art. 144 del Código Civil, 31 L.P.R.A. see. 563 —sobre alimentos entre parientes— y no al amparo del referido Art. 109. Alegó, en síntesis, que la obligación del ex cónyuge presen-tada en el Art. 109, ante, es de carácter subsidiario y se torna exigible sólo cuando ninguno de los obligados a ali-mentar por el citado Art. 144 puede hacerlo. Argumentó, por último, que en este caso su ex esposa vive en el hogar “conyugal” con dos de sus hijos —ambos mayores de edad— quienes, según alegó, pueden aportar a sus gastos.
Luego de varios trámites procesales, el 1 de julio de 2002 el Tribunal de Primera Instancia, Sala Superior de Humacao, emitió una resolución en la cual realizó las de-terminaciones de hecho siguientes:
1. La peticionaria [Jaime Jaime] nunca ha ejercido otra labor que la de madre, esposa y ama de casa. Cursó hasta noveno grado de escuela intermedia. Cuenta con la edad de cincuenta y un años (51). Durante el matrimonio la única fuente de in-gresos provino de Dos [sic] Israel Morales Vargas. El deman-dado [demandante, Morales Vargas] hace cinco (5) años co-menzó a trabajar en la Corporación del Fondo del Seguro del Estado en el área de archivo.
2. La peticionaria declaró que actualmente solamente cuenta con $180.00 mensuales que recibe por concepto del Programa *319de Asistencia Nutritional para ella y su hija. Sus gastos men-suales son: comestibles $240.00, ropa $50.00, efectos persona-les $15.00, agua $15.00, energía eléctrica $80.00, transporta-ción pública $15.00. Continúa haciendo uso del Plan Médico de su esposo hasta abril de 2002, fecha en que cesará dicho beneficio. Tiene gasto mensual [sic] en medicina de aproxima-damente $20.00 a $25.00. En cuanto a los demás gastos se sometió la Planilla de Información Económica en evidencia. Conforme a la misma la peticionaria tiene un gasto mensual de $597.33.
3. También declaró que reside en el hogar ganancial y está en posesión y disfrute de los bienes y efectos propios del hogar. Actualmente viven en su hogar dos de sus hijos, ambos son mayores de edad [sic]. Uno de ellos está casado y vive con su esposa y una hija, también en el hogar de la peticionaria. La demandada no trabaja, se ocupa de las tareas propias del ho-gar y ha cuidado de la nieta mientras su hijo y la esposa de éste trabajan.
4. Los servicios de la vivienda están a nombre del deman-dado, excepto el teléfono que está a nombre del hijo que vive en el hogar quien lo paga porque es suyo. Durante el matrimo-nio hubo deudas gananciales pero el demandado no le dejó deudas, ya que él las asumió.
5. El demandado [demandante] trabaja en el Fondo del Se-guro del Estado en Caguas y tiene un ingreso de $2,000.00 mensuales. Recibe un Bono de Navidad de $1,500.00. No tiene ningún otro tipo de trabajo. Reside con sus padres, quienes cuentan con la edad de 84 y 82 años respectivamente, en la residencia de éstos. El paga todas las deudas gananciales que ascienden a $480.00 mensuales, además de una deuda de telé-fono perteneciente a su hijo y que él tuvo que asumir. Dicha deuda era de $1,278.00 y paga $125.00 mensuales. Estudia los sábados un curso de reparación de computadoras. Alegó pade-cer de desbalance y tiene un gasto mensual de medicamentos de $25.00 los cuales no cubre el plan. Tiene un préstamo de estudiante que paga $120.00 mensuales. Tiene un gasto de luz de $100.00 bi-mensual. (Énfasis suplido.) Resolución del Tribunal de Primera Instancia, págs. 2-4.
Tomando en consideración estas determinaciones de he-cho, el foro primario declaró sin lugar la solicitud de ali-mentos presentada por la señora Jaime Jaime, conclu-yendo que no procedía la concesión de una pensión alimenticia de ex cónyuge a su favor, pues "para que pro-ceda la acción la promovente debe carecer de medios para *320subsistir y cubrir sus necesidades alimentarias [y no tener] otra forma de obtener alimentos que necesita [sic], excepto reclamarlos al ex-cónyuge bajo el Artículo 109 del Código Civil”. Resolución del Tribunal de Primera Instancia, pág. 5.
Al fundamentar su determinación, el tribunal de instan-cia llamó la atención hacia el hecho de que la peticionaria
... cuenta con descendientes y colaterales capacitados para ayudarle, dos de los hijos y la familia de uno de ellos, disfrutan y se benefician de la posesión de los bienes muebles e inmue-ble que ostenta la [señora Jaime], sin pagar canon o merced alguna por ello. Resolución del Tribunal de Primera Instancia, pág. 6.
Asimismo, señaló que “[h]ay que reconocer que el [señor Morales Vargas] asumió todas las deudas de la extinta so-ciedad legal de gananciales, no dejando deuda alguna a la [señora Jaime]”.(4) Resolución del Tribunal de Primera Ins-tancia, pág. 6.
Inconforme con esta determinación, la señora Jaime Jaime acudió al Tribunal de Apelaciones, el cual revocó el dictamen del foro primario.(5) Insatisfecho con el dictamen emitido por el foro apelativo intermedio, el señor Morales Vargas acudió ante este Tribunal —vía certiorari— y soli-citó la revisión de dicha determinación, recurso que fue expedido el 14 de febrero de 2003.(6)
*321Hoy una mayoría de este Tribunal confirma la determi-nación del Tribunal de Apelaciones al concluir, en primer lugar, que cuando la necesidad del reclamante está vincu-lada al divorcio o surge como consecuencia de éste, procede reclamar alimentos al ex cónyuge al amparo del Art. 109 del Código Civil, ante, y que sólo puede recurrirse a los parientes enumerados en el Art. 143 (31 L.P.R.A. sec. 562) cuando éste no cuenta con medios suficientes para sufra-gar dichos alimentos.
En segundo lugar, la mayoría concluye que para recla-mar esta pensión de ex cónyuge es suficiente con que el reclamante pruebe un estado de necesidad, lo cual, según la mayoría, se logra con presentar “cualquier” prueba ten-dente a demostrar la carencia de medios “suficientes para vivir”.
I — I HH
De entrada, precisa puntualizar que estamos total-mente conformes con la conclusión a la que llega la mayo-ría en cuanto a que los Arts. 109 y 143 del Código Civil de Puerto Rico, ante, son dos tipos de disposiciones separadas e independientes que atienden situaciones distintas y que no pueden ser interrelacionadas de la forma que pretende el aquí peticionario.
A esos efectos, debemos señalar que, aun cuando simpa-tizamos con el planteamiento del peticionario, en cuanto éste alega que entre los ex cónyuges no existe ninguna re-lación de afinidad o consanguinidad que justifique la obli-gación alimenticia que impone el Art. 109 del Código Civil, ante, somos del criterio que este Tribunal está impedido de establecer la normativa que se nos propone, por constituir dicha acción un acto de legislación judicial que, llana y sencillamente, nos está vedado.
Ahora bien, lo que no podemos suscribir bajo ningún concepto es la normativa que pretende establecer la mayo-ría en cuanto al tipo de prueba que debe presentar el ex *322cónyuge reclamante al solicitar alimentos post divorcio. Sobre este particular se establece que para reclamar este tipo de alimentos el ex cónyuge sólo tendrá que demostrar que carece de medios suficientes para vivir, lo cual —según la teoría esbozada por la mayoría— podrá establecerse pre-sentando “cualquier” prueba pertinente. Asimismo, se in-tima que al reclamar esta pensión no será necesario que el ex cónyuge solicitante establezca las razones que le impi-den proveerse su propio sustento.
Para llegar a esta conclusión la mayoría se enfrasca en una extensa explicación histórica de los criterios estableci-dos en el Art. 109, ante, y luego de llevarnos en un viaje de estudios por varias jurisdicciones, al abordar el navio erró-neo, arriba al puerto equivocado, concluyendo que ninguno de estos criterios “añade carga probatoria específica a la reclamación”. Esto es, de un solo plumazo la mayoría de este Tribunal ha eliminado la aplicación práctica de estos criterios, e ignoró por completo el propósito que emana cla-ramente de su historial legislativo. Veamos.
Como es sabido, mediante la aprobación de la Ley Núm. 25, ante, la Asamblea Legislativa enmendó el Art. 109 del Código Civil, ante, con el propósito principal de reconocer estatutariamente el derecho alimentario post divorcio a ambos ex cónyuges y eliminar el concepto de culpa conte-nido hasta ese momento en el referido estatuto.(7) Esta en-mienda sirvió, además, para añadir una serie de circuns-tancias que, según se estableció expresamente en el referido articulado, los tribunales deben tomar en cuenta al momento de “conceder” la pensión solicitada.(8)
*323A tenor con el historial legislativo de la referida Ley Núm. 25, este enfoque respondió a los señalamientos ex-puestos en el informe de la Comisión de Gobierno del Se-nado de Puerto Rico sobre el Proyecto del Senado 652.(9) En su informe de 20 de junio de 1994, la referida Comisión llamó la atención hacia el hecho de que hasta ese momento los criterios para la concesión de alimentos estaban funda-mentados exclusivamente en la necesidad del alimentista y los recursos económicos del obligado.
Por esta razón, se recomendó la inclusión de un segundo párrafo al Art. 109, ante, en el que se enumeran algunas circunstancias adicionales que los tribunales deben tomar en consideración al momento de realizar la determinación de alimentos de ex cónyuge. Según se expresó, “[e]llo contribuirla] a orientar la discreción judicial y a satisfacer las necesidades de los ex cónyuges sobre las bases reales en que está cimentada la institución del matrimonio en la actualidad”. (Enfasis suplido.)(10) Sobre este mismo asunto, en la recomendación que hiciera el Departamento de Jus-ticia con relación al Proyecto de Enmienda del Art. 109, ante, se indicó que estos criterios eran “adicionales a los ya reconocidos de necesidad y capacidad económica”.
De este modo, se incluyeron ocho criterios valorativos que, según el propio texto del Art. 109, ante, deben ser teni-dos en cuenta por los tribunales al momento de conceder los alimentos. Estos incluyen el análisis de los acuerdos a que hubiesen llegado los ex cónyuges, la edad y el estado de salud de cada uno de éstos, la cualificación profesional y las posibilidades de empleo del ex cónyuge reclamante, la dedicación pasada y futura a la familia, la colaboración en las actividades mercantiles, industriales o profesionales del otro cónyuge, la duración del matrimonio y de la convi-*324vencía conyugal, el caudal, los medios económicos y las ne-cesidades del otro cónyuge y cualquier otro factor que el juzgador estime pertinente.
Como vemos, un análisis responsable de la disposición estatutaria en controversia y de su historial legislativo nos lleva inexorablemente a la conclusión de que, al establecer estos criterios, el legislador tuvo la intención de dotar al juez de elementos adicionales de manera que la concesión y determinación de la pensión post divorcio no dependiera exclusivamente de la necesidad del reclamante y los recur-sos del reclamado. Esto es, que la determinación judicial fuera el resultado de una evaluación de la totalidad de las circunstancias, prestando particular consideración a los criterios enumerados por el legislador en el Art. 109, ante.
En un desesperado intento por fundamentar su errónea determinación, e ignorando totalmente la intención legis-lativa y la letra clara de la ley, la mayoría concluye en el caso de autos que los únicos elementos verdaderamente nuevos añadidos al citado Art. 109 con la enmienda de 1995 son aquellos que resultan pertinentes para “fijar el monto de la pensión” y que los elementos relacionados con los criterios de necesidad y capacidad —como pueden ser la edad, el estado de salud, la cualificación profesional y las probabilidades de empleo— “no constituyen nuevos crite-rios sobre los cuales debe presentarse prueba, sino que fue-ron elaborados jurisprudencialmente ... para guiar la dis-creción del juzgador respecto a la solicitud del excónyuge reclamante”. 31 L.P.R.A. see. 385.
De esta forma, concluye que ninguno de los criterios contenidos en el referido Art. 109, ni siquiera los que reco-noce que estn directamente relacionados con los criterios de necesidad y capacidad económica, añade carga probatoria específica a la reclamación de una pensión alimenticia post divorcio y, por consiguiente, establece que para reclamar dicha pensión es suficiente que se establezca, mediante la *325presentación de cualquier prueba pertinente, la carencia de “suficientes medios para vivir”. Ello no obstante, y de forma altamente contradictoria, reitera el mandato legisla-tivo de que los tribunales deben “conceder o negar la pen-sión sobre la base de la necesidad del ex cónyuge recla-mante y la capacidad económica del ex cónyuge a quien se le reclama”. (Énfasis suplido.)
Sin lugar a dudas, la opinión que hoy emite la mayoría no sólo crea más interrogantes de las que contesta, sino que, además, evidencia un total desconocimiento de los procedi-mientos que se suscitan ante una sala de instancia. ¿Cómo ordenarle a un tribunal que resuelva a base de la necesi-dad del reclamante, cuando al mismo tiempo se releva a dicha parte de su responsabilidad de presentar prueba al respecto? ¿Cómo pretender que estos elementos puedan guiar la discreción del juzgador si se le priva del beneficio de contar con la evidencia pertinente? ¿Qué curso de acción debe tomar un tribunal de instancia cuando un ex cónyuge reclamante —amparado en la opinión que hoy emite la ma-yoría— se limite a demostrar que “no cuenta con suficien-tes medios para vivir” y se niegue a presentar evidencia adicional que permita evaluar responsablemente la proce-dencia de la pensión solicitada?
Como vemos, la interpretación del Art. 109, ante, que ha hecho la mayoría en este caso no sólo es contradictoria y difícil de implantar en términos prácticos, sino que, ade-más, es contraria a la intención legislativa de proveer pa-rámetros adicionales a los criterios de necesidad y capaci-dad, contradiciéndola el claro texto de la ley que establece expresamente que las circunstancias, allí enumeradas, de-ben ser consideradas al momento de conceder una pensión alimenticia post divorcio.
Ya hemos sealado que en
... [e]l desempeño normal de sus funciones, los tribunales están obligados a respetar la voluntad legislativa aunque los magistrados discrepen personalmente de la sabiduría de los *326actos legislativos. Interpretar una ley en forma que sea con-traria a la intención del legislador implica la usurpación por la [R]ama [JJudicial de las prerrogativas de la [R]ama [L]egislativa. Por tanto, el intérprete debe abstenerse de sus-tituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable.(11)
En vista de lo anterior, resulta evidente que no le co-rresponde a este Tribunal enmendar por la vía judicial el Art. 109 del Código Civil, ante, para eliminar la considera-ción de los criterios allí enumerados. Sin lugar a dudas, ese es el efecto práctico de la normativa que pretende estable-cer la mayoría al resolver que los referidos criterios “son más bien ejemplos” de las circunstancias que puede tomar en cuenta el juez al determinar la pensión de ex cónyuge y que no imponen al reclamante una obligación específica de prueba.
rH HH f — i
La incorrección de la actuación de la mayoría en el caso ante nos es manifiesta. En su afán por concederle alimen-tos a la peticionaria, se olvida por completo de la deferen-cia y el respeto que por años le ha merecido a este Tribunal la voluntad legislativa y recurre a una interpretación que es totalmente contraria a ésta. Además, ha mutilado la discreción judicial reconocida por el estatuto, en la medida en que limita la prueba que tendrá ante sí el juzgador de hechos al momento de evaluar la procedencia de una soli-citud de pensión post divorcio.
A nuestro modo de ver las cosas, y refiriéndonos especí-ficamente al requisito de necesidad, es más que evidente que a raíz de las enmiendas realizadas en 1995 al Art. 109, ante, al evaluar la procedencia de una reclamación de ali-mentos de ex cónyuge, los tribunales están obligados a con-*327siderar las “circunstancias” incluidas a esos efectos en la referida disposición estatutaria, en particular aquellas que estén relacionadas con el requisito de necesidad.(12)
Sobre este particular debemos aclarar que al establecer estos criterios el legislador no indicó el peso que debía darse a cada “circunstancia”, dejando el asunto al arbitrio judicial.(13) Ello no obstante, varios tratadistas puertorri-queños coinciden en que algunos de estos criterios se refie-ren al derecho y la fijación de la pensión, ya que, según arguyen, están directamente relacionados con el requisito de “necesidad” o “insuficiencia de medios para vivir”.(14) Este es el caso de los criterios relativos a la edad y al es-tado de salud del alimentista, cualificación profesional y probabilidades de acceso a un empleo y caudal y medios económicos de los implicados.
De lo anterior se colige que al solicitar una pensión ali-menticia post divorcio, el ex cónyuge reclamante no puede limitarse —como arguye la mayoría— a probar que “carece de medios de subsistencia”, sino que tiene que ir más allá y demostrar las circunstancias que provocan que se encuen-tre en dicho estado de necesidad. Con relación a este as-pecto, la Prof. Sarah Torres Peralta, en su obra La Ley Especial de Sustento de Menores, edición especial, San Juan, Pubs. STP, 1997, pág. 3.37, expone que la obligación de demostrar esta insuficiencia se extiende a que el recla-mante “no tenga forma de obtener los alimentos que nece-sita de otra manera que no sea la de radicar reclamación bajo el artículo 109”. Asimismo, nos expresa que *328“[igualmente no podrá reclamar alimentos si tiene aptitud para trabajar y procurarse su propio sustentó”. Id.
En este caso la única prueba presentada por la recla-mante ante el foro de instancia estuvo dirigida a demos-trar: que cuenta con cincuenta y un años de edad, que du-rante el periodo de tiempo que estuvo casada con el demandado no ejerció trabajo alguno, pues se dedicó a la casa y al cuidado de sus hijos, y que actualmente no está empleada. Somos del criterio que estas circunstancias, sin más, no son suficientes para reclamar con éxito una pen-sión de ex cónyuge.
A nuestro juicio, resulta necesario que el ex cónyuge re-clamante presente evidencia: sobre las gestiones realizadas por él para procurarse un empleo; sobre enfermedades, in-capacidades o situaciones especiales que lo inhabiliten para ejercer un trabajo, o que los salarios que percibe, en el empleo en que se desempeña, realmente no son suficientes para cubrir sus necesidades básicas.
Resulta evidente que en el caso de autos la señora Jaime Jaime no cumplió con la obligación de presentar prueba suficiente como para mover la discreción del tribunal, al amparo de las disposiciones estatutarias pertinen-tes, para concederle una pensión de ex cónyuge. La prueba presentada ante el foro de instancia por la señora Jaime Jaime demuestra que se trata de una persona relativa-mente joven que goza de buena salud y que está capacitada para trabajar. Es por ello que el tribunal de instancia co-rrectamente denegó su solicitud de pensión. Es de notar que la mejor evidencia de su productividad, o capacidad para trabajar, es que, al momento de solicitar la pensión aquí en controversia, ella se dedicaba a cuidar a su nieta mientras su hijo y nuera trabajaban. No hay duda de que el mero hecho de que una persona cuente con cincuenta y un años de edad, no le da a ésta el “derecho” a no trabajar y a que la mantengan. Se debe requerir algo más que eso para demostrar necesidad.
*329La laxa norma jurisprudencial hoy establecida por la mayoría, sin lugar a dudas, causará una “lluvia” de solici-tudes de pensiones de ex cónyuges ante nuestros tribunales de instancia. Habrá cientos de personas que, incluso, re-nunciarán a sus empleos y presentarán una solicitud a esos efectos ya que, de hoy en adelante, todo lo que se ne-cesita para la concesión de una pensión de ex cónyuge es, simplemente, tener alrededor de cincuenta años y estar desempleado. No hay que demostrar tan siquiera, repeti-mos, que se han hecho gestiones para conseguir un trabajo. Dicha prueba, conforme la norma establecida por la Mayo-ría, es impertinente e inadmisible.
Para colmo, la mayoría expresa —con el propósito de tratar de justificar su errónea posición— que, en cuanto a los criterios sobre la edad y el estado de salud establecidos en inciso (b) del Art. 109, ante, “[e]l juzgador debe ser cui-dadoso al evaluar estas circunstancias debido al efecto que éstas pueden tener sobre la productividad de un individuo”. (Enfasis suplido.) Opinión mayoritaria, pág. 307. Con la referida aseveración, la mayoría parece insi-nuar que ser mayor de edad tiene un efecto directo sobre la productividad de una persona, y que las personas maduras sufren una merma en su capacidad productiva.
Además, la mayoría asevera que “una persona de cin-cuenta y un años de edad no es joven para propósitos de insertarse, por primera vez, en el mercado de trabajo”. (Én-fasis suprimido.)(15) Esto parece indicar, primero, que para entrar por primera vez en el mercado laboral y ser produc-tivo hay que tener menos de cincuenta y un años, y se-gundo, que una persona de cincuenta y un años que en efecto se inserte, por primera vez y a esa edad, en el mer-cado laboral no será productiva.
Repudiamos dichas aseveraciones. Sin lugar a dudas, estos argumentos promueven el discrimen por edad que con tanto ahínco hemos tratado de combatir en Puerto Rico *330y empaña el esfuerzo de aquellos trabajadores que, a pesar de sus años, mantienen la misma productividad e interés por realizar un trabajo de excelencia.
En mérito de lo antes expuesto, somos del criterio que en este caso el foro de instancia no abusó de su discreción al denegar la pensión de ex cónyuge solicitada, por lo que revocaríamos la determinación que en ese sentido realizó el Tribunal de Apelaciones. En vista de que la mayoría ha escogido un curso decisorio contrario al antes mencionado, disentimos.

 Ley que enmendó el Art. 109 del Código Civil, 31 L.P.R.A. see. 385.


 Durante su matrimonio procrearon seis hijos; todos mayores de edad al mo-mento del divorcio.


 Explicó que durante su matrimonio se dedicó a cuidar sus hijos y a ser ama de casa.


 El foro primario concluyó que la “promovente [tiene que] reclamar [le] en primer lugar a sus descendientes, en segundo lugar a sus ascendientes y en tercer lugar a sus parientes colaterales, hermanos y sobrinos”. Resolución del Tribunal de Primera Instancia, pág. 5. Explicó que si éstos no pueden sufragar los alimentos que se reclaman, “entonces es de aplicación la obligación del ex-cónyuge contemplada en el Art. 109”. íd.


 El referido foro apelativo resolvió que “procede imponerle una pensión ali-mentaria a Israel Morales Vargas [a favor de Jaime Jaime]”. Ello, en atención a que, según su criterio, “aun estableciendo que el ex-cónyuge reclamante puede acudir a sus parientes para alimentos, entendemos que en primera instancia éstos deben ser reclamados al ex-cónyuge, a tenor con el Artículo 109, supra”. Sentencia del Tribunal de Circuito de Apelaciones, pág. 11.


 El 30 de junio de 2003, habiendo recibido sólo el alegato del demandante peticionario, le concedimos un término de veinte días a la señora Jaime Jaime para que compareciera ante este Tribunal. El 20 de agosto de 2003, aún sin la compare-cencia de la recurrida, se dio por sometido el recurso.


 Además, se estableció la posibilidad de modificar la pensión por alteraciones sustanciales en la situación, los ingresos y la fortuna de uno u otro ex cónyuge, y se eliminó la causal de “vida licenciosa” para la revocación de la pensión alimenticia.


 Como vemos, el Art. 109, ante, hace referencia específica al término “conce-der”, aunque se ha señalado que algunos de los criterios incluidos en la referida disposición estatutaria —como la cualificación profesional, probabilidades de acceso a un empleo, dedicación pasada y futura a la familia y colaboración a actividades del otro cónyuge— pueden ser utilizados en la determinación de la cuantía de la pensión solicitada. Véase Díaz v. Alcalá, 140 D.P.R. 959, 981 (1996).


 En el referido informe se hizo referencia, a su vez, a las recomendaciones que en ese sentido hiciera el Secretario de Justicia.


(10) Véase el Informe de la Comisión de Gobierno del Senado de Puerto Rico de 20 de junio de 1994, pág. 3.


 Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996), citando a R.E. Bernier y J.A. Cuevas Segarra, en su obra Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 299.


 Debemos señalar que la discreción que el Art. 109, ante, le reconoce a los tribunales es en cuanto a la asignación de alimentos y no en la consideración de estos criterios.


 R. Serrano Geyls, Derecho de Familia de Puerto Rico y legislación compa-rada, San Juan, Ed. U.I.A.P.R., 1997, Vol. I, pág. 764.


 Véanse: R. Serrano Geyls, op. cit., págs. 764-768; S. Torres Peralta, La Ley Especial de Sustento de Menores, edición especial, San Juan, Pubs. STP, 1997, págs. 3.41-3.49; R. Ortega-Vélez, Compendio de Derecho de Familia, San Juan, Ed. Pubs. JTS, 2000, T. II, págs. 594-598.


 Véase el escolio 31 de la opinión mayoritaria, pág. 307.